Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 1 of 10




           EXHIBIT
             “B”
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 2 of 10




                               CERTIFICATE OF AMENDMENr
                                         OFTIIB
                             CERTIFICATE OF INCORPORATION
                                           OF
                        EBER BROS. WINE AND LIQUOR CORPORATION

                          Under Section 805 of the Business Corpofation Law
          The undersigned being lhe ~isblnt Secretaly of Eber Bros. Wine and Liquor
    Corporation (the "'Corooration"), hereby certifies that

           1.     The name of1he Corporation is Eber Bros. Wine and Liquor Corporation.

            2.      The Certificate of lnrorporalion of the Corporation was filed by the Department
    of State of the State of New York on September 3, 1935.

           3.      The Certificate of ln<:orporation of the Corporation, as heretofore amended, is
    hereby further amended,to effect the following amendment, which is authorized by the Business
    Corporation Law:                                             ·

                  To amend Paragraph III, relating to the aggregate nmnber of shares that the
          Corporation shall have the authority to issue, so as to cre&te and designate as Class B
          junior pre~rred stock a new class of preferred stock.

           4.     To effect the foregoing:

                  Paragraph Ill is amended so that it shall read in its entirety as follows:

                  "III. A The total number of shares, including tbose previously authorized, which
           the~
              corporation shall have authority 10 issue is 6,817 shares. consisting of: (i) 2.000
          shares of Class A common stock. no par value per share; (ii) 2,817 shares of Class B
          common stock. no par value per share; (iii) 1,000 shares of preferred stock, $100.00 pee
          value per share; and (iv) 1,000 shares of Class B junior preferred stock. $50.00 per share
          par value.

                        The relative rights. preferences and limitations of the shares of Class A
          common stock and Oass B common stock shall be in all respects equal, except that only
          the Class A common stock shall have voting rights. and the ~ B common stock shall
          have no voting rights whatsoever, except as may be required by law.

                         B.      The preferred stock shall have and be subject to designations,
          preferences, privileges, voting powers, restrictions and qualifications, as foJlows: the
          holders of the preferred stock shall be entitled to receive, when and as declared from the
          surplus or net profits of the corporation. a fixed yearly dividend at the rate of 5% per
          annwn. to be calculaled from the date of issue of the respective shares, payable quarterly
          on the 251b day of February, May, August and November- in e8£b year, or on such other
          dates as may be detennined by the Board of Directors ftom time to time. The said
          dividends upon lhe preferred stock shall be non-cwnulative, so that if for any year er




                                                                                 EB-00001169
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 3 of 10




        5%. nor shall it have any preemptive right to share in or subscn'be for any further issue of
        stnck. or other securities of the corporation.

                        The corporation shall have the right at any time and from time to time t.o
         redeem all or any pan of the Class B junior preferred stock. at such time issued and
         outstanding, at $50.00 per share, plus accrued and unpaid dividends for such quarter if
         authorized. Redemption of all of said Class B junior preferred stock shall be made only
        on 30 days• notice by mail to all lbe holders of the Class B junior prefeaed st.ock. Any
         partial redemption shall be made in the manner following: the Board of Directors shall
        cause notice of at least 30 days to be given by mail to alt 1he holders of the Class B junior
         preferred stock so to be redeemed of their intention to redeem the same and shall invite
        offerings of such Class B junior preferred stock They shall, to the extent of the amount
        available and to be devoted to the purpose of redemption. accept and retire the stock
        offered at dle lowest price. not exceeding $50.00 per share. plus accrued and wipe.id
        dividends for said quarter if authorized. Written notice of at least IO days shall be given
        to the holders of the Class B junior preferred stock so to be redeemed of the time and
        place at which said Cfass B junior prefurred stock shall be presented for redemption.
        Sudl notice having been given, dividends shall cease to accrue upon the Class B junior
        preferred stock so called for redemption from the date fixed therefor, imless default shall
        be made in the payment of the redemption price. All Class B junior preferred stock.
        redeemed or purchased under any provision hereo~ may. at the option of the Board of
        Directors, be retired and cancelled, or held in the treasury of the corporation to be re-
        issued from time to time.

                        D.      In case of liquidation or dissollllion of the corporation or upon any
        distnllution of its capi1al after all the debts of the corporation shall have been paid, the
        remaining assets, properties and effects of the corporation shall be applied, ~ to the
        payment of the entire amount of said prefeired stock then issued and outstanding, at par;
        ~ to the payment of all unpaid dividends on the prefem:d stock, for said quarter if
        authorized, such unpaid dividends to be paid out of capital assets if the surplus earnings
        be insufficient to pay the same~ ~ to the payment of the entire amount of the Class B
        junior prefern:d stock then issued and outstanding, at par; fg!!tlh. to the payment of all
        unpaid dividends on said Class B junior preferred stock., for said quarter if authorized.
        such unpaid dividends to be paid out of capi1al assets if the surplus earnings be
        insufficient to pay the same~ and .fillli. after such payment the remainder of said assets,
        properties and effects of the corporation shall belong to and be divided pro ram among
        the holders ofthe shares of common stock.

                       E.     The holders of the Class A common stock and the Class B junior
        preferred stock, voting together as a single class, shall have full voting rights, that is to
        say. one vote for each share of Class A common stock: and one vote for each share of
        Class B junior preferced stock. The holders of the Class B common stock and the holders
        of the preferred stock shall not be entitled to vote at the election of Directors, or at any
        other meeting of stockholders. nor shall 1he holders of such stock be entitled to vote on a
        proceeding for mortgaging the property and franchises of the corporation, pursuant t.o
        Section Sixteen of the Stock Corporalion Law, for guaraideeing the bonds of another
        ~ipomtion. pwsuant to Section Nineteen of said Law. for sale of the fumchises and


                                                 3




                                                                              EB-00001170
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 4 of 10




        yea.rs. dividends at the rate of .5% per annum shall not have been paid on all the iissued
        and outstanding preferred stock. the deficiency shall not be fully paid or set apart before
        any dividend shall be paid upon the common stock or the C~ B jl.Blior preferred stock.
        Only the net earnings or profits of the corporation in excess of said non-aunulative
        dividend of 5% per annum may be distributed by the Directors to the holders of common
        stock or the Class B junior preferred stock. The prefCm:d ~ shall not be entitled to
        participate in the profits of the corporalion. whether by stock dividends or otherwise.
        beyond such oon-cwnulative annual dividend of 5%. nor shall it have any preemptive
        right to share in or subscnl>e for any further issue of stock or other securities of the
        corporation.

                         The corporation shall have the right at any time and &om time to time to
        redeem all or any part of the preferred stock, at such time issued and outstanding. at
        $50.00 per sluue, plus accrued and unpaid dividends for such quarter if authoriud.
        Redemption of all said preferred stock shall be made only on 30 days• notice by mail to
        all the holders of the preferred stock. Any partial redemption shall be made in the
        manner following: the Board of Directors shall cause notice of at le.ast 30 days to be
        given by mail tn all the holders of the prefurred stock so to be redeemed of their intention
        to redeem the same and shall invite offerings of such preferred stock. They shall. to the
        exrent of the amount available and to be de\loted to the pwpose of redemption, accept and
        retire the stock: offered at the lowest prioe. not exceeding $50_00 per share, plus accrued
        and unpaid dividends for said quarter if authorized Written notice of at least 10 days
        shall be given to 1he holders of the preferred stock so to be redeemed of the time and
        place at which said peferred stock shall be presented for redemption. Such notice having
        been given, dividends shall cease to accrue upon the preferred stock so called for
        redemption from the date fixed therefor. unless default shall be made in the payment of
        the redemption price. All preferred staclc redeemed or purchased under any provision
        hereo( may, at the option of the Board of Directors. be retired and cancelled, or held in
        the treasury of the oorpondion to be re-issued from time to time.
                       C_     The Class B junior preferred stock shall be junior to the preferred
        stock and shall have and be subject to designations, preferences, privileges, voting
        powers. restrictions and qualifications, as follows: the holder.; of the Cws B junior
        prefem:d stock shall be entitled to receive. when and as declared from the surplus or net
        profits of the corpomtio~ a fixed yearly dividend at the rate of 5% per 8Dllum, to be
        calculated from the date of issue of the respective shares. payable quarterly on the 251h
        day of Febtuaiy. May. August and November in each year, or on such other- dates as may
        be determined by the Boaid of Directors from time to time. The said dividends upon the
        Class B junior preferred stock shall be non-cwnulative. so that if for any year or years,
        dividends at the rate of 5% per annum shall not have been paid on all the issued and
        outstanding Class B junior preferred stock, the deficiency shall not be fully paid or set
        apart before any dividend shall be paid upon the common stock. Only the net earnings or
        profits of the corporation in excess of said non#cumulative dividend of 5% per amlum
        may be distributed by the Directors to the holders of common stock. The Class B junior
        preferred stock shall not be entitled to participate in the profits of the corporation,
        whether by stock dividends or otherwise, beyond s~ non-cumulative annual dividend of


                                                 2




                                                                            EB-00001171
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 5 of 10




           property of the corporation,   pursuant to Section Twenty of said Law, for establishing
           priorities or cresting preferences among the several classes of stock, pursU8lllt to Section
           Thirty-Six of said Law, for consolidation, pursuant to Section Eighty-Six of said Law, for
           voluntary dissolution, pursuant to Section One Hundred Five of said Law, or for change
           of name. pursuant to the GeneraJ Corporation Law.

                          F.      The capital of the corporation shalJ be at least equal to the SWll of
           the aggregate par value of all issued shares having a par value plus the aggregate amount
           of consideration received by the corporation for the issuances of shares without par value,
           plus such amounts as from time to time by resolution of the Boa.rd of Directors may be
           transferred thereto...

           5.      The amendmellt lo the certificate of incorporation of the C.Orporation effected
   hereby was authoriz.ed by the unanimous written consent of the Board of the Directors of the
   Corporation and by the unarumous written oonsent of the shareholders of the Corporation
   entitled to vote thereon.

            IN WITNESS WHEREOF, I have signed th.is Certificate this           I~~  day of February,
   20 l 7 and hereby affirm the truth of the statements contained herein under penalties of perjury.




   Wendy   Bxi.Atsistant Secretary




                                                    4




                                                                                EB-00001172
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 6 of 10




                       WRITTEN CONSENT OF THE STOCKHOLDERS OF
                       EBER BROS. WrNE AND LIQUORCORPORATION


            The undcrsigno4 bcing the holder of all   trc outstanding   shares of Class   A common stock
   of Ebcr Bmb. Wine and Liquor Corpontion e New York corporalion (the "Corporalionn), in
   accordanco with Scstion 615    of thc Business C-orporation Law of tbe Stau of New York,            does

   bereby consent     to tbe edopuon of the following resolution, in the       sgme runner as     if   duty
   prxened to, and approved ag a meeing of the stoctholders of the Corporntion, duly called            and

   held for such purpose:


            Anpointnoqt of Director

                   RESOLVED, that lVendy Eber be, and she hereby is. appointed as a director of the
            Corponetion, until her succc{sor is duly ctccted and qualified or until her earlier death
            resigution or removal.

            IN WTTNESS WHEREOF, the undersigmd lus caused this written oonsent to be exs:uted
   as   ofFebnrary   $Porz.

                                                      mER    BROS.      & CO.,INC.
                                                             g"t, ,a*
                                                         Name:    2  5'ste& {AFA
                                                         Title:   fl " s.,,t/ -- f




                                                                                   E8-00001 173
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 7 of 10




                                                                                              ,....._   \
                                                                                                  i ·.


                                                                                                            .. )'


           WRITIEN CONSENT OF THE SOLE MEMBER OF THE
  BOARD OF DIRECTORS OF EBER BROS. WINE AND LIQUOR CORPORATION

       The undersigned, being the sole member of the Board of Directors of Eber Bros. Wine and

Liquor Corporation, a New York corporation (the "Corporation"), in accordance with Section 708

of the Business Corporation Law of the State of New York, authorizing the taking of this action

by written consent, hereby consents to the adoption of the following resolutions, in the same

manner as if dt 1ly presented to, and approved at. a meeting of the Board of Directors of the

Corporation, duly called and held for such purpose:


Certificate of Amendment

        RESOLVED, that the form,.terms and provisions of the Certificate of Amendment of the
Certificate of Iucorporation of the Corporation dated February l!l:.~o 17, in the fonn filed in the
records of the Corporation, be, and they hereby are, authorized and approved in all respects, and
that any officer of the Corporation be, and each of them hereby is, authorized to sign such
Certificate on behalf o[ the Corporation, with such changes, additions or modifications as the
signing officer may approve; such signature to be conclusive evidence of such approval, and to
submit such Certificate to the stockholders of the Corporation for approval, and to deliver such
Certificate to th•! Department of State of the State of New York for filing;

Uncertificated S.hares

        RESOLVED, that all the issued and outstanding shares of Class B junior preferred stock
shall be uncertificated;

Purchase Agreement

        RESOLVED, that the form, terms and conditions of the Purchase Agreement dated as·of
February_, 2017, between the Corporation and Lester Eber, in the fonn filed in the records of
the Corporation,. providing for the purchase of 750 shares of C1ass B junior preferred stock, be,
and they hereby are, authorized and approved in all respects, and that any officer of the
Corporation be, and each of them hereby is, authorized to sign such agreement on behalf of the
Corporation, with such changes, additions or modifications as the signing officer may approve,
such signature to be conclusive of such approval;




                                                                           EB-00001166
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 8 of 10




Miscellaneous

        RESOLVED, that any director or officer of Corporation and its counsel be, and each of
them acting alone hereby is, authorized to take al] such further action and to execute and deliver
all such further instruments and documents in the name and on, behalf of Corporation, under its
corporate seal· or otherwise, and to pay all such expenses as in his or her judgment shall be
necessary, proper or advisable in order to carry out the intent and effectuate the prnposes of the
foregoing resolution.

       IN WITNESS WHEREOF, the undersigned has caused this written consent to be
executed as of February ~017.




                                           .Nru:t; WendylEber




                                                                          EB-00001167
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 9 of 10




          Eber Bros. Wine and Liquor Corporation (the "Corporation") hereby issues to Lester
   Eber 750 shares of Class B junior preferred stock., par value $50.00 per share (the "Shares") of
   the Corporation, in consideration of Lester Eber' s agreement hereby to reimburse the
   Corporation. at its request, for up to $37,500.00 of expenses incurred or to be incurred by the
   Corporation in connection with its general operations. Upon the execution and delivCI)' of this
   agreement by the parties hereto, the Shares will be duly authorii:ed, validly issued. fidly paid and
   nonassessable, without further action by either party.



   Dated: Februmy ~ 17

   EBER BROS. WINE AND LIQUOR CORPORATION


  By:       lVwdvJ~
        Name: Wendy reoor
        Title: Assistan~ Secretary




   Name: Lester Eber




                                                                                EB-00001168
Case 1:16-cv-09517-LAK-KHP Document 277-3 Filed 12/06/19 Page 10 of 10




                   WRITTEN CONSENT OF TI{E STOCKI{OLDERS OF
                   EBER BROS, WINE AND LIQUOR CORPORATION


       The undersigned. being the holders of all the outstanding shares of Class A conrmon stock
                                                                                                           :



of Eber Bros. Wine ald Liquol Corporatiorr, a New York corporation (the "#g$Iqji*iJ)tl"), in
accordalce with Sectiol 615 of the Business Corporation Larv of the State of New York,
                                                                                          do

hereby consent    to the adoption of the following resolutions, in the same manner as         if   duly

presented to, and approved at, ameetiug of the stockholders of the Corporation, duly called and

held fbr such purPose:
                                                                                                           t

       ('*r1i ieatggl..$rt:cild trent
             !



                                                                                                           l
               RESC)LVED, that the fbrnr, terms and provisions of the Certificate of Amendment             't

       of the Cerlificate of Incorporation of the Corporation dated Febru.ty ffi:0t7, in the
                                                                                             folm
                                                                                                           i

       filed in the records of the Corporation, be, and they hereby 4rc. approved in all respects;
       and
                                                                                                           t
       M.Licclli.trtP$rs

               RESOLVED. that any difector or ollicer of Corporation arid its counsel be, and
       each of them actilg alone hereby is, authorized to take all such t'urthcr action and to
       execllte and deliver all suoh further instruments aud documents in the name ancl on behalf
       6f Corporatiorr, untler its corporate seal or otherwisc, and to pay all such expenses as in his
       or her judgment shalt be necessary, proper or advisable in order to trarry out the interrt and
       effectuate the purposes of the forcgoing resolution'

        lN WITNESS WHEREOF. the undersigned have caused this uT itten                 consent      to be
executed as of February    ,1d3017.


                                                  EBER BROS. & CO., TNC




                                                  By
                                                       Name:           Eber




                                                                                        EB-00036190
